Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 8, 15 and 19
Cancelled: 9 and 20
Added: None
Therefore, claims 1-8 and 10-19 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “the first driving circuit is not electrically connected to the second driving circuit” does not seem to have the support in the specification. On the contrary, the first driving circuit (Fig. 13 element TDC) and the second driving circuit (GDC) are electrically connected through the control signals CSL1.
Similarly, claim 15 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim has the similar limitation as discussed above. 
The dependent claims 2-7 and 16-18 are also rejected as they incorporate the limitations of the above mentioned independent claims. 

Response to Arguments
Applicant's arguments filed 08/13/2020 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Kim (US 2019/0179467 A1) does not disclose the limitation “the first driving circuit is not electrically connected to the second driving circuit”. As stated by the applicant, the driving circuits SR and T-IC (Kim; Fig. 2) are connected through the switch SW. The gate of the transistor SW is connected to the driving circuit SR. Since there is no current flow through the gate of a transistor, the office interprets that the driving circuits SR and T-IC .  
Applicant’s arguments, see Remarks, filed 08/13/2020, with respect to the rejection(s) of claim(s) 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koide (US 2018/0307368 A1, hereinafter “Koide”). Koide teaches a switching circuit to employ a code division multiplexing drive method for touch detection (Fig. 18; Para. 0103). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0179467 A1, hereinafter “Kim”).

As to claim 1, Kim (Fig. 2) discloses a display device (10) comprising: 
a base layer (SUB) comprising a display area (DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0065, 0081);  
a circuit element layer (Fig. 14 element BUF1; Para. 0113-0114) comprising a first driving circuit (Fig. 7 element SD) and a second driving circuit (Fig. 2 element T-IC; Para. 0078) disposed in the non-display area (Fig. 2 element NDA) of the base layer (SUB), and a pixel driving circuit (Fig. 3) disposed in 
a display element layer (Fig. 4 element PXL; pixel layer) disposed in the display area of the base layer and including display elements (OLED) provided on the circuit element layer (Fig. 14 element BUF1; OLED inherently will be on the BUF1 layer directly or indirectly);  
a thin film encapsulation layer (ENC) that covers the display element layer in the display area and covers the first driving circuit and the second driving circuit in the non-display area (Para. 0013, 0061); and 
a touch sensing layer (TS) comprising a plurality of touch electrodes (TX1-TX6) that are configured to receive a touch sensing signal (TSP) from the second driving circuit (T-IC), 
wherein the first driving circuit (Fig. 7 element SD) is connected to the pixel driving circuit (Fig. 3; S1 is connected to the gate lines) but not the touch electrodes (Para. 0067-0069, the shift register SD supplies the scan signal to the gate lines), and
the first driving circuit is not electrically connected to the second driving circuit (Figs. 7, The gate of the transistor SW is connected to the driving circuit ED. Since there is no current flow through the gate of a transistor, the office interprets that the driving circuits T-IC and SD are not electrically connected.).
 
As to claim 2, Kim (Fig. 2) discloses the display device of claim 1, wherein the plurality of touch electrodes comprises:
a plurality of first touch electrodes arranged in a first direction (TX1-TX6); and 
a plurality of second touch electrodes arranged in a second direction substantially perpendicular
to the first direction (RX1-RX4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kim (US 2019/0058021 A1, hereinafter “Kim’021”).

As to claim 3, Kim (Fig. 2) discloses the display device of claim 2, wherein the second driving circuit includes a second shift register (Fig. 10 element T11-T13) configured to sequentially output the touch sensing signal (Fig. 12; Para. 0103, the touch signals are shifted by one horizontal period, hence the intended function is performed by the circuit), 
wherein the touch sensing layer (Fig. 2 element TS) further comprises a plurality of sensing signal lines (TW1-TW6) for supplying the touch sensing signal outputted from the second shift register to a plurality of first touch electrodes (TX1-TX6). 
Kim does not disclose a plurality of signal pads is disposed in a pad area of the non-display area that are connected to ends of the plurality of sensing signal lines.
However, Kim’021 teaches a plurality of signal pads is disposed in a pad area of the non-display area that are connected to ends of the plurality of sensing signal lines (Para. 0065). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Kim’021 to include pad electrodes in a device disclosed by Kim. The motivation would have been to connect the sensing wires to transmit the driving signal (Kim’021; Para. 0065). 
As to claim 4, Kim discloses the display device of claim 3, wherein the second shift register comprises a plurality of stages arranged in a first direction (Fig. 11, stage TSW1, TSW2..) and sequentially driven in the first direction (Para. 0100), and the plurality of stages (TSW1-TSW4) is connected to the plurality of sensing signal lines (TW11-TW15), respectively (Para. 0099). 
 
As to claim 5, Kim (Fig. 2) discloses the display device of claim 3, wherein the touch sensing layer further comprises a plurality of read-out lines (RW1-RW4) connected to first ends of the second touch electrodes (Rx1-Rx4), respectively, to read out signals from the second touch electrodes (Para. 0081). 
 
As to claim 10, Kim (Fig. 2) discloses the display device of claim 2, wherein the display area has a substantially rectangular shape defined by the first direction and the second direction (DA). 
Kim does not disclose further comprising a dam part formed in a rectangular closed loop shape to surround the display area.
However, Kim’021 (Fig. 2C) teaches further comprising a dam part (D1) formed in a rectangular closed loop shape to surround the display area (Para. 0035).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to include a dam part in Kim’s device as taught by Kim’021. The motivation would have been to seal the display elements from external air or moisture (Kim’021; Para. 0009, 0011). 

 	As to claim 11, Kim’021 (Fig. 5) teaches the display device of claim 10, wherein the first driving circuit (113, gate-driving portions GP1) is disposed inside a rectangular closed loop area defined by the dam part (D1; Para. 0068) and the second driving circuit is disposed outside the rectangular closed loop area defined by the dam part (it would be merely a design choice to place a second driving circuit outside the dam part, as FIG. 4 shows that element 135 is outside the pad part D2).
As to claim 12, Kim (Fig. 2) discloses the display device of claim 11, wherein the first driving circuit (SR) and the second driving circuit (SW) are both disposed in the non-display area (NDA) of the base layer (SUB) substantially parallel to the first direction. 
 
As to claim 13, Kim (Fig. 7) discloses the display device of claim 11, wherein the first driving circuit (SD) is provided substantially parallel to the first direction (vertical direction), and the second driving circuit (T-IC) is provided substantially parallel to the second direction (horizontal direction, the Examiner takes an official notice that the vertical drive electrodes are well known in the art; Mizuhashi teaches a touch controller next to the scan driver, Fig. 22 element 73). 

	As to claim 14, Kim’021 discloses the display device of claim 11, wherein a portion of the second driving circuit overlaps the dam part (as discussed above it would be merely a design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim’021 as applied to claim 5 above, and further in view of Chang et al. (US 2011/0012853 A1, hereinafter “Chang”).

As to claim 6, Kim discloses the display device of claim 5, wherein the plurality of read-out lines comprises:
first read-out lines (RW1-RW2) connected to first ends of the second touch electrodes (Rx1, Rx2), respectively, to read out signals from the second touch electrodes.
Kim does not disclose second read-out lines connected to second ends of the second touch electrodes, respectively, to read out the signals from the second touch electrodes. 
However, Chang teaches second read-out lines connected to second ends of the second touch electrodes, respectively, to read out the signals from the second touch electrodes (Fig. 2A; Para. 0041). 
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim’021 as applied to claim 3 above, further in view of Mizuhashi et al. (US 2012/0044166 A1, hereinafter “Mizuhashi”).

As to claim 7, Kim does not disclose discloses the display device of claim 3, wherein the second driving circuit further comprises a second control signal line for supplying a second control signal to drive the second shift register. 
However, Mizuhashi (Fig. 22) discloses the display device of claim 3, wherein the second driving circuit (71) further comprises a second control signal line (SVST) for supplying a second control signal (SVST) to drive the second shift register (73; Para. 0146). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include a shift register for a touch detection circuit in the device disclosed by Kim/Koide. The motivation would have been to increase the speed of a touch detection (Mizuhashi; Para. 0140). 

 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mizuhashi et al. (US 2012/0044166 A1, hereinafter “Mizuhashi”) and Abe et al. (US 2015/0355767 A1, hereinafter “Abe”).

As to claim 8, Kim (Fig. 2) discloses a display device (10) comprising: 
a base layer (SUB) comprising a display area (DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0065, 0081);  
a circuit element layer (Fig. 14 element BUF1; Para. 0113-0114) comprising a first driving circuit (Fig. 7 element SD) and a second driving circuit (Fig. 2 element T-IC; Para. 0078) disposed in the non-display area (Fig. 2 element NDA) of the base layer (SUB), and a pixel driving circuit (Fig. 3) disposed in the display area of the base layer and configured to receive a driving signal from the first driving circuit (Fig. 2 element G1);  
a display element layer (Fig. 4 element PXL; pixel layer) disposed in the display area of the base layer and including display elements (OLED) provided on the circuit element layer (Fig. 14 element BUF1; OLED inherently will be on the BUF1 layer directly or indirectly);  
a thin film encapsulation layer (ENC) that covers the display element layer in the display area and covers the first driving circuit and the second driving circuit in the non-display area (Para. 0013, 0061); and 
a touch sensing layer (TS) comprising a plurality of touch electrodes (TX1-TX6) that are configured to receive a touch sensing signal (TSP) from the second driving circuit (SW), 
wherein the second driving circuit (Fig. 2 element T-IC) includes a second shift register (SW; Fig. 11; Para. 0098-0100) configured to sequentially output the touch sensing signal (Fig. 12 element TSP1, TSP2; Para. 0103-0104, the touch signals are shifted by one horizontal period, hence the intended function is performed by the circuit),

a first control signal line (Fig. 2 element the signal line connecting LS and SR) configured to supply a first control signal (GDC) to drive the first shift register (Para. 0076). 
Kim does not disclose the second shift register is connected to the first control signal line,
the second shift register receives a second control signal to drive the second shift register through the first control signal line, and
wherein the first shift register and the second shift register operate alternately. 
However, Mizuhashi teaches the second shift register (Fig. 22 element 73) is connected to the first control signal line (CCK line, as can be seen the CCK line is also connected to the shift register 52),
the second shift register receives a second control signal (the clock signal CCK is a waveform, and the claim does not require the first control signal and the second control signal to be different signals) to drive the second shift register through the first control signal line (Para. 0149). 
It would have been obvious to one of ordinary skill in the art to simple substitute the clock circuit of Mizuhashi for the switching circuit of Kim to operate the first and second driving circuits. The result of such a substitution would have yielded predictable results. 
And, Abe teaches wherein the first shift register and the second shift register operate alternately (Fig. 4; Para. 0043-0044, the touch driving and the display driving periods are alternately arranged ). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Abe to perform the touch driving and the gate driving alternately in the display device of Kim/Mizuhashi. The motivation would have been to perform the touch sensing operation in periods free from the fluctuation in the video signal lines (Abe; Para. 0044). 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Koide .

As to claim 15, Kim (Fig. 2) discloses a display device (10) comprising: 
a base layer (SUB) comprising a display area (DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0065);  
a circuit element layer (Fig. 14 element BUF1; Para. 00113-0114) comprising a first driving circuit (Fig. 7 element SD) and a second driving circuit (Fig. 2 element T-IC; Para. 0078) disposed in the non-display area (Fig. 2 element NDA; Para. 0081) of the base layer (SUB), and a pixel driving circuit (Fig. 3) disposed in the display area of the base layer and configured to receive scan signals (Fig. 2 element G1) from a first driving circuit layer (Para. 0067, the layer on which the SR driver is formed);  
a display element layer (Fig. 4 element PXL; pixel layer) disposed in the display area of the base layer and including display elements (OLED) provided on the circuit element layer (Fig. 14 element BUF1; OLED inherently will be on the BUF1 layer directly or indirectly);  
a thin film encapsulation layer (ENC) that covers the display element layer in the display area and covers the first driving circuit and the second driving circuit in the non-display area (Para. 0013, 0061); and 
a touch sensing layer (TS) comprising a plurality of touch electrodes (Tx1-Tx6), and a plurality of sensing signal lines (TW1-TW6) drawn from the touch electrodes, respectively, 
wherein the first driving circuit (Fig. 7 element SD) is connected to the pixel driving circuit (Fig. 3; S1 is connected to the gate lines), 
the first driving circuit is not electrically connected to the second driving circuit (Figs. 6, The gate of the transistor SW is connected to the driving circuit ED. Since there is no current flow through the .
Kim does not disclose a switching circuit configured to receive a switching signal from the second driving circuit; 
wherein common signal lines connected to the plurality of sensing signal lines through the switching circuit, and 
the first driving circuit is connected to the pixel driving circuit but not the switching circuit.However, Koide teaches a switching circuit (Fig. 4 element SWG) configured to receive a switching signal from the second driving circuit (CPG; Para. 0067, 0104, the control pulse circuit is considered to be part of the touch driving circuit); 
wherein common signal lines (Fig. 18 element TSpL1, TSpL2..) connected to the plurality of sensing signal lines (the wiring connecting RX electrodes and the switching circuit) through the switching circuit (SWG; Para. 0132), and 
the first driving circuit (Fig. 2 element GD) is connected to the pixel driving circuit (PX) but not the switching circuit (Fig. 3; the gate driver circuit is not connected to the switching circuit).
It would have been obvious to one of ordinary skill in the art to modify the touch driving circuit of Kim to add a switching circuit as taught by Koide. The motivation would have been to employ a code division multiplexing driving method for touch detection (Koide; Para. 0103). 

As to claim 16, Kim (Fig. 2) discloses the display device of claim 15, wherein the plurality of touch electrodes are arranged in a row direction (Tx1-Tx6) and a column direction (Rx1-Rx4), and 
the plurality of the touch electrodes (Tx1-Tx6) receive touch signals (TSP) through the second driving circuit (T-IC).

wherein the switching circuit comprises switching units positioned for each row, and the plurality of sensing signal lines drawn from the plurality of touch electrodes arranged in each row are connected to common signal lines through corresponding switching units.
However, Koide teaches a plurality of signal pads (Fig. 224a, 224b) is disposed in a pad area of the non-display area that are connected to ends of the plurality of sensing signal lines (Para. 0137, it is a similar connection to the instant application in fig. 15),
wherein the switching circuit comprises switching units positioned for each row (Fig. 18; Para. 0132, it would merely a design choice to place the switching circuit in a row direction) , and the plurality of sensing signal lines drawn from the plurality of touch electrodes (RX41, Rx42, Rx43 Rx44) arranged in each row are connected to common signal lines (TSpL1, TSpL2, TSpL3, TSpL4) through corresponding switching units (SWG).
It would have obvious to one of ordinary skill in the art to combine the teaching of Koide to include the sensing pads in the device disclosed by Kim. The motivation would have been to provide connection of the sensing lines to the driver circuit (Para. 0136).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Koide  as applied to claim 16 above, and further in view of Mizuhashi.

As to claim 17, Koide (Fig. 4) teaches the display device of claim 16, wherein the second driving circuit comprises a second circuit (CPG) for sequentially outputting the switching signal (Fig. 18; Para. 0133), and 

Koide does not teach a second shift register. 
However, Mizuhashi teaches a second shift register (Fig. 22 element 73). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include a shift register for a touch detection circuit in the device disclosed by Kim/Koide. The motivation would have been to increase the speed of a touch detection (Mizuhashi; Para. 0140). 
 
As to claim 18, Mizuhashi (Fig. 22) discloses the display device of claim 17, wherein the second driving circuit (71) further comprises a second control signal line (SVST) for supplying a second control signal (SVST) to drive the second shift register (73; Para. 0146). 
 
As to claim 19, Kim (Fig. 2) discloses the display device of claim 17, wherein the first driving circuit comprises: 
a first shift register (SR) configured to sequentially output and supply scan signals to the pixel driving circuit (Fig. 12; Para. 0093); and 
a first control signal line (the signal line connecting LS and SR) configured to supply a first control signal (GDC) to drive the first shift register (SR; Para. 0076). 


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Aoki et al. (US 2019/0171319 A1) teaches switching for segment driving (Fig. 8). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625